Per Curiam.

The court has reviewed the evidence presented to the board and concurs in the board’s finding that respondent violated DR. 1-102(A)(4) and (6), DR 6-101(A)(3) and DR 9-102.
Respondent objects to the board’s report mainly on the ground that $500 of the $1,000 deposited into his trust account by Clendenen represented respondent’s fee for the legal services rendered to his client. The undisputed record evidence is otherwise. Respondent’s letter to Clendenen on June 3, 1981 indicates that a $500 fee would be due upon dismissal of the lawsuit. However, the lawsuit was not dismissed until some time after respondent had used a portion of Clendenen’s deposit for his own personal use. Moreover, after respondent used a portion of Clendenen’s deposit claimed by respondent to be legal fees, respondent billed Clendenen for $500 in legal fees. In fact, it appears as though respondent and Clendenen became embroiled in a fee dispute which culminated with Clendenen paying $562.50 to respondent on January 4, 1982. The foregoing clearly belies any notion that a portion of the amount deposited by Clendenen into respondent’s trust account on June 10, 1981 represented legal fees.
Respondent also objects to the degree of punishment recommended by the board. Respondent suggests that a public reprimand would be appropriate while relator urges that respondent be indefinitely suspended or, at a minimum, that respondent be suspended for one year. There are few ethical breaches which impact more negatively on the integrity of the legal profession than the misuse of a client’s funds. As a consequence, we must reject respondent’s plea for a less severe penalty. Past disciplinary proceedings would appear to indicate that the penalty for a violation of the kind committed by respondent may range from a one-year suspension to an indefinite suspension. For instance, indefinite suspensions were awarded in Butler Cty. Bar Assn. v. Green (1982), 1 Ohio St. 3d 48; Columbus Bar Assn. v. Pfefferle (1981), 65 Ohio St. 2d 4 [19 O.O.3d 121]; Bar Assn. v. Canales (1980), 62 Ohio St. 2d 207 [16 O.O.3d 243]; Akron Bar Assn. v. Hughes (1976), 46 Ohio St. 2d 369 [75 O.O.2d 446]; and Columbus Bar Assn. v. Tuttle (1975), 41 Ohio St. 2d 183 [70 O.O.2d 341]. On the other hand, the attorneys in Akron Bar Assn. v. Jaynes (1982), 70 Ohio St. 2d 276 [24 O.O.3d 363], and Akron Bar Assn. v. *209Goodlet (1982), 70 Ohio St. 2d 140 [24 O.O.3d 243], were given one-year suspensions for their professional misconduct.
In this court’s judgment, in view of the particular circumstances surrounding this case, the appropriate sanction for respondent’s professional misconduct is a one-year suspension. We are satisfied that respondent’s misconduct represented an isolated incident of mismanagement of his trust account. However, that does not lessen the gravity of respondent’s professional misconduct.
Accordingly, respondent’s objections to the report and recommendation of the board are overruled, the findings of the board are adopted, and respondent is hereby suspended from the practice of law for a period of one year,4 under the provisions of the rule.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.

 Relator’s complaint also alleged that respondent violated his ethical obligations when a check for legal fees drawn by respondent on his trust account and made payable to co-counsel was returned for insufficient funds after the client’s award had been deposited in the account. The board made no specific finding as to that charge. We must presume from their silence that the board did not feel that respondent’s conduct was a violation of the Code of Professional Responsibility. We are also constrained to concur in the board’s finding in that regard.